t c memo united_states tax_court james douglas kellam petitioner and dawn y griffin intervenor v commissioner of internal revenue respondent docket no filed date james douglas kellam pro_se lauren n may for respondent memorandum findings_of_fact and opinion paris judge this case is before the court on a petition disputing a notice_of_deficiency and a final_determination denying petitioner’s request from joint_and_several_liability relief under sec_6015 c or f unless otherwise indicated all section references are to the internal continued the parties settled many of the issues and the remaining issues are whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 c or f for understatements of tax for the tax years and and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for findings_of_fact some of the facts are stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in illinois when he petitioned the court petitioner and ms griffin timely filed joint returns for the and tax years petitioner and ms griffin had an unusual banking situation before their date divorce petitioner and ms griffin shared a bank account but petitioner was not listed as an account_holder instead petitioner was an authorized user and the bank issued him a debit card associated with the account petitioner deposited money into the account and could view the account balance but he could not write checks on the account continued revenue code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure ms griffin and petitioner were still married and living together when ms griffin prepared their federal tax_return for petitioner was present when ms griffin prepared the return ms griffin claimed the following erroneous deductions dollar_figure for cash charitable_contributions dollar_figure for two cars they had given her children as noncash charitable_contributions dollar_figure for unreimbursed employee_expenses dollar_figure for tax preparation fees dollar_figure for student_loan interest payments and dollar_figure for safe deposit box rental expenses also ms griffin did not report an dollar_figure state_income_tax refund on their joint_return ms griffin asked petitioner whether he wanted to review the return before filing but petitioner chose not to review the return before it was electronically signed and filed on date petitioner and ms griffin shared the dollar_figure refund for the tax_year petitioner and ms griffin separated and began living in different residences in date ms griffin prepared the joint_return for herself and petitioner for the return however petitioner was not present for the preparation and was not given an opportunity to review the return before filing instead petitioner supplied his income information to ms griffin who although ms griffin’s explanation described the gift as a non-charitable donation the mistake in law would disqualify the donation independently prepared the return ms griffin then electronically filed the return without consulting petitioner further ms griffin did not provide petitioner a copy of the joint_return until two weeks after she filed it on the federal tax_return ms griffin claimed the following erroneous deductions dollar_figure for cash charitable_contributions dollar_figure for unreimbursed employee_expenses and dollar_figure for tax preparation fees in addition ms griffin did not report a dollar_figure state_income_tax refund on the joint_return for tax_year on the basis of the information provided on their federal tax_return petitioner and ms griffin received a refund of dollar_figure after petitioner’s federal_income_tax return was filed but before the refund was received the illinois department of revenue sought additional tax from ms griffin and petitioner ms griffin received the federal tax_refund of dollar_figure and told petitioner she was withholding a portion of his share to pay the state tax as a result of ms griffin’s actions petitioner received only approximately one-third of the federal tax_refund respondent initiated an audit for petitioner’s and taxable years on date during the audit petitioner filed form_8857 request for innocent spouse relief on date respondent issued a statutory_notice_of_deficiency determining an accuracy-related_penalty for the notice of deficiency disallowed all the deductions described above and adjusted petitioner’s tax_liabilities for the unreported income the notice_of_deficiency also was accompanied by a final_determination denying petitioner’s request for relief from joint_and_several_liability for and on date petitioner timely petitioned the court for redetermination of the deficiencies and for review of the final_determination ms griffin filed a notice of intervention on date the court dismissed ms griffin as intervenor for lack of prosecution on date opinion petitioner asks the court to redetermine the deficiencies and to review respondent’s final_determination denying his request for relief from joint_and_several_liability for and under sec_6013 a husband and wife filing a joint_return are jointly and severally liable for all tax for the taxable_year including interest petitioner claims that he is entitled to relief under sec_6015 from the tax_liabilities reflected on the notice_of_deficiency dated date for tax years and except as otherwise provided in sec_6015 the spouse requesting relief generally bears the burden_of_proof rule a 119_tc_306 aff’d 101_fedappx_34 6th cir sec_6015 relieves a spouse of joint_and_several_liability in three situations if the spouse inter alia did not know or have reason to know of a tax understatement attributable to the nonrequesting spouse when the return was signed if a divorced or separated spouse seeks to limit individual liability to the portion of the deficiency allocable to him or her and in the case of a deficiency or any unpaid tax if it is inequitable to hold the spouse liable for the tax and if relief is unavailable to the taxpayer under the other two provisions see sec_6015 c f i relief under sec_6015 under sec_6015 a taxpayer seeking relief from joint_and_several_liability must meet five conditions a joint_return was filed for the taxable_year there is an understatement_of_tax attributable to an erroneous item of the taxpayer’s spouse the taxpayer establishes that in signing the return he or she did not know and had no reason to know of the understatement it is inequitable to hold the taxpayer liable for the deficiency attributable to the understatement and the taxpayer timely elects the benefits of sec_6015 a taxpayer must satisfy all five requirements to qualify for relief see alt v commissioner t c pincite petitioner filed joint returns and timely elected relief under sec_6015 and e accordingly petitioner bears the burden to show there is an understatement_of_tax attributable to an erroneous item of ms griffin in signing the return he did not know and had no reason to know of the understatement and it is inequitable to hold him liable for the deficiency attributable to the understatement see id a sec_6015 for convenience sec_6015 will be analyzed first under sec_6015 a requesting spouse must show he or she did not know and had no reason to know that there was an understatement_of_tax at the time he or she signed the return for deductions a taxpayer has reason to know of an understatement if at the time the taxpayer signed the return the taxpayer had enough knowledge of the facts underlying the claimed deductions that it would have caused a reasonably prudent taxpayer in the taxpayer’s position to question the legitimacy of the deductions 74_f3d_1528 7th cir rev’g tcmemo_1994_241 for unreported income a spouse has reason to know of the understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the understatement 887_f2d_959 9th cir 524_f2d_617 7th cir aff’g 62_tc_223 see also sec_1_6015-2 income_tax regs several factors are relevant to whether a taxpayer had reason to know of the understatement including his or her level of education involvement in the financial and business activities of the family any substantial unexplained increases in the family’s standard of living and the culpable spouse’s evasiveness and deceit about the family’s finances resser v commissioner f 3d pincite none of the factors is controlling or given more weight than another the factors shall be weighed as a whole at the time ms griffin was preparing the tax returns for tax years and petitioner was a high school graduate studying for a college degree--which he later earned considering the level of petitioner’s education this factor weighs in favor of denying relief for both the and tax years petitioner lived with ms griffin throughout the tax_year and knew enough about the family finances that he should have questioned the legitimacy of the large expenses’ qualifying as deductions petitioner knew the family had previously purchased two automobiles and that they had been given to ms griffin’s children petitioner’s knowledge of the dollar_figure and dollar_figure transactions for the cars shows that he was aware of major family_expenses his knowledge of major family_expenses should have led him to question the unreimbursed employee_expenses of dollar_figure and at the very least to question the expenses associated with his employment petitioner also shows he was involved with the family’s finances because he deposited and withdrew money from the shared account further petitioner directly acknowledged that he would have questioned ms griffin about the deduction if he had looked at the return before it was filed accordingly this factor weighs in favor of denying relief no evidence was presented showing ms griffin was deceptive or evasive about family finances for the tax_year in fact ms griffin prepared the return in petitioner’s presence and asked him directly whether he would like to review the return before filing but he declined petitioner cannot avoid liability by actively electing to be uninformed about the contents of his federal tax_return especially when he was specifically asked to review it this factor weighs in favor of denying relief the cost of the automobiles makes up most of the noncash charitable_contribution_deduction that respondent denied for the tax_year ms griffin reported dollar_figure of unreimbursed employee_expenses for herself and dollar_figure for petitioner for the tax_year no evidence was presented about substantial unexplained increases in the family’s standard of living and it is therefore a neutral factor for both the and tax years petitioner had enough knowledge of the facts underlying the claimed deductions that it would have caused a reasonably prudent taxpayer in his position to question their legitimacy accordingly petitioner had reason to know of the understatement_of_tax that resulted from the deductions claimed for the tax_year and he is not entitled to relief from joint_and_several_liability under sec_6015 for the understatement attributable to those expenses petitioner had reason to know of the state_income_tax refunds for both the and tax years as noted above for unreported income a spouse has reason to know of an understatement_of_tax if a reasonably prudent taxpayer could be expected to know that the return contained the understatement when he or she signed the return see sec_1_6015-2 income_tax regs petitioner had reason to know of the understatement because he and ms griffin had previously received a refund from the state of illinois he cannot avoid liability by choosing not to acknowledge the refund accordingly petitioner is not entitled to relief from joint_and_several_liability for the understatements of tax attributable to the unreported state_income_tax refunds received in tax years and under sec_6015 because he had reason to know of the income petitioner’s situation drastically changed during the tax_year and he did not know and did not have reason to know of the understatement_of_tax for that year during the tax_year petitioner separated from ms griffin and she moved out of the marital home petitioner did not show the same level of involvement with the family finances in and ms griffin opened a new bank account in early for which petitioner was neither an account_holder nor an authorized user all of the federal tax_refund went directly into ms griffin’s account and petitioner received only a small portion of the refund from ms griffin this factor weighs in favor of relief ms griffin did not deny petitioner access to the bank records but she was evasive when she filed the joint federal tax_return without his review and did not provide him a copy until two weeks after she had filed it petitioner’s only involvement in preparing the tax_return was giving ms griffin his forms w- wage and tax statement after receiving his forms w-2 ms griffin prepared and filed the joint_return without any other input from petitioner unlike the tax_return ms griffin did not offer petitioner a chance to review the return before she filed it and petitioner did not receive a copy of the return until two weeks after ms griffin filed it this factor weighs in favor of relief together the facts indicate that petitioner did not know or have reason to know of the understatement_of_tax from erroneous deductions claimed for the tax_year accordingly petitioner satisfies sec_6015 with respect to the erroneous deductions claimed for the tax_year b sec_6015 a taxpayer must show that the understatement_of_tax is attributable to erroneous items of the nonrequesting spouse under sec_6015 generally an erroneous item is attributed to the individual whose activities gave rise to the item sec_1_6015-1 income_tax regs in deciding who is attributed erroneous items the court has attributed items to the spouse who wrongfully reported or claimed the item with certain exceptions not applicable here see dillon v commissioner tcmemo_1998_5 estate of killian v commissioner tcmemo_1987_365 the facts in the record demonstrate that although these cases arose under former sec_6013 the court has determined that cases interpreting similar terms under sec_6013 remain instructive in its analysis in cases under sec_6015 see 119_tc_306 aff’d 101_fedappx_34 6th cir juell v commissioner tcmemo_2007_219 becherer v commissioner tcmemo_2004_282 the terms attributable to an item of the individual with continued the deductions for the tax_year are solely attributable to ms griffin ms griffin independently prepared the tax_return she was in control of all the documents needed to file the return and she claimed the deductions of her own accord petitioner truthfully testified that he would not have claimed the deductions accordingly petitioner satisfies the sec_6015 requirement for the erroneous deductions because the erroneous deductions claimed on his tax_return are all attributable to ms griffin c sec_6015 under sec_6015 the requesting spouse must prove that it is inequitable to hold him liable for the understatement taking into account all the facts and circumstances the most often considered factors are whether there has been a significant benefit to the spouse claiming relief and whether the failure to continued whom the requesting spouse filed the joint_return ‘the nonrequesting spouse’ of revproc_2003_61 sec_4 2003_2_cb_296 is similar to the terms attributable to grossly_erroneous_items of one spouse of sec_6013 the analysis for attributing items to one spouse or the other is essentially the same the state_income_tax refund for tax_year however is not attributable solely to ms griffin petitioner did not testify or otherwise provide evidence showing that the state_income_tax refund is solely attributable to ms griffin accordingly even if petitioner did not have reason to know of the state_income_tax refund under sec_6015 he would be precluded from relief because the item is partially attributable to him report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the nonrequesting spouse see alt v commissioner t c pincite only the portion of the understatement_of_tax resulting from the erroneous deductions is reviewed under this section because it is the only part of the understatement that meets the requirements of sec_6015 discussed above petitioner did not significantly benefit because he received only a part of the federal_income_tax refund for the tax_year ms griffin withheld most of petitioner’s share presumably to pay a state tax_deficiency the record does not clearly establish that petitioner’s share was actually used on his behalf instead petitioner was denied the opportunity to choose how to use his portion of the refund and he did not significantly benefit from the understatement further normal support is not considered a significant benefit and there is no evidence that petitioner received anything beyond normal support see 992_f2d_1256 2d cir citing 93_tc_355 aff’g tcmemo_1992_228 in addition ms griffin overreached when she excluded petitioner from participating in the federal tax_return preparation ms griffin’s wrongdoing stemmed from denying petitioner the opportunity to review the tax_return and delaying giving him a copy of the return these actions show that she overreached and possibly concealed information from petitioner accordingly petitioner satisfies sec_6015 because he did not significantly benefit and ms griffin overreached when filing the tax_return in sum under sec_6015 petitioner is relieved of joint_and_several_liability for the understatement_of_tax attributable to the erroneous deductions ms griffin claimed for the tax_year but remains jointly liable for the understatement_of_tax attributable to the unreported state_income_tax refund for the tax_year petitioner is also not entitled to relief from joint_and_several_liability under sec_6015 for any part of the tax_year ii relief under sec_6015 under sec_6015 a divorced or separated spouse may elect to limit liability for a deficiency on a joint_return to the portion allocable to him or her a taxpayer can make a valid election only if the taxpayer is no longer married to is not part of the same household of or is legally_separated from his or her spouse the taxpayer makes a timely election and the secretary does not demonstrate that the taxpayer had actual knowledge at the time the taxpayer signed the return of an item giving rise to a deficiency sec_6015 b and c a sec_6015 election under sec_6015 a taxpayer’s election of relief under this section is not valid if the secretary demonstrates the taxpayer had actual knowledge at the time of signing the tax_return of any item giving rise to a deficiency which is not allocable to the taxpayer in other words a taxpayer cannot elect relief from joint_and_several_liability under sec_6015 for items attributable to his or her spouse that he or she knew about when he or she signed the tax_return as noted above respondent bears the burden of proving actual knowledge for this limitation to apply to prove actual knowledge of fictitious or inflated deductions the secretary must prove the taxpayer actually knew that the expenditure was not incurred or not incurred to that extent sec_1_6015-3 income_tax regs this knowledge limitation disqualifies only items giving rise to the deficiency that are not allocable to the requesting spouse sec_6015 consequently respondent must prove petitioner had actual disqualifying knowledge of the items attributable to ms griffin however some of the items taken into account that gave rise to the deficiency may be allocated partly to ms griffin and partly to petitioner therefore respondent must also prove petitioner had actual disqualifying knowledge of the items giving rise to the deficiency which are partly allocated to ms griffin for the tax_year respondent must prove that petitioner had actual disqualifying knowledge of cash charitable_contributions noncash charitable_contributions unreimbursed employee_expenses tax preparation fees safe deposit box rental expenses and student_loan interest payments respondent must show that petitioner knew each expenditure was not incurred or not incurred to the extent claimed because the deductions are fictitious or inflated see sec_1 c i b income_tax regs respondent must also show that petitioner knew of the state_income_tax refund respondent has met the burden of proving that petitioner knew about the unreported income and knew the fictitious expense deductions were not incurred or not incurred to the extent reported for tax_year petitioner admitted that he knew there were not any unreimbursed employee_expenses for that year he also admits that the noncash charitable_contributions were not made because the expenses related to gifts to his stepchildren petitioner was in the room with ms griffin when she was preparing their return for tax_year and he could see there were not any expenses_incurred for tax preparation further he knew the family did not rent a safe deposit box make any cash charitable_contributions or pay student_loan interest last petitioner knew of the state_income_tax refund received in the tax_year in addition to support actual knowledge we may look to whether a requesting spouse made a deliberate effort to avoid learning about the item to be shielded from liability sec_1_6015-3 income_tax regs petitioner was offered the specific chance to review the federal tax_return for tax_year but deliberately chose to not look at it accordingly petitioner is not relieved of joint_and_several_liability under sec_6015 for the tax_year for the tax_year respondent must prove petitioner had actual disqualifying knowledge of the state_income_tax refund charitable cash contributions tax preparation expenses and unreimbursed employee_expenses as noted above petitioner’s living and filing circumstances drastically changed for the tax_year petitioner and ms griffin no longer lived in the same household and ms griffin prepared the joint tax_return independently respondent did not provide any information to show that petitioner had actual knowledge of the deductions claimed on the tax_return ms griffin could have incurred expenses while living apart from petitioner and never indicated to him that she had the expenses further petitioner did not know about the expenses through reviewing the federal tax_return because he was not given an opportunity to see the return before it was filed last respondent did not provide any information to show that petitioner had actual knowledge of the state_income_tax refund’s being excluded accordingly petitioner could validly elect sec_6015 relief because respondent has not met his burden of proving petitioner knew about the erroneous items in the tax_year see sec_6015 a taxpayer may make an election under sec_6015 after a deficiency is asserted but not later than two years after the secretary commences collection activities with respect to that taxpayer the statute does not specify at what point a deficiency is deemed to be asserted in other words the statute is silent to whether a deficiency can be asserted before the commissioner issues a notice_of_deficiency when a statute is ambiguous or silent we may look to the statute’s legislative_history to determine congressional intent 481_us_454 114_tc_324 through the consolidated appropriations act pub_l_no app g sec a stat pincitea-640 congress clarified sec_6015 by allowing taxpayers to make the election at any time after a deficiency for such year is asserted subject_to the two-year limitation noted above the conference_report accompanying the change indicated that a deficiency is considered to have been asserted by the irs at the time the irs states that additional taxes may be owed most commonly this occurs during the examination process it does not require an assessment to have been made h_r conf rept no pincite this means that a taxpayer does not have to wait for an assessment and may elect relief under sec_6015 once the commissioner asserts additional tax during an audit further according to sec_1_6015-5 income_tax regs a request for relief may be made in connection to an audit or examination while the election was made before respondent issued a notice_of_deficiency the election was not premature because respondent had asserted a deficiency through the audit see h_r conf rept no supra pincite sec_1_6015-5 income_tax regs accordingly petitioner timely filed for sec_6015 relief to make a valid sec_6015 election petitioner must also show he was no longer married to--or not a member of the same household as--ms griffin when he made the sec_6015 election see sec_6015 and ii a judgment of dissolution of marriage was issued on date for the marriage between petitioner and ms griffin petitioner filed form_8857 request for innocent spouse relief on date accordingly petitioner satisfies the sec_6015 marriage requirement because he was not married to ms griffin when he elected relief under sec_6015 consequently petitioner satisfies all the election requirements under sec_6015 for the tax_year b sec_6015 and d allocation petitioner’s liability is limited to the portion of the deficiency allocable to him for the tax_year see sec_6015 generally the portion of the deficiency on a joint_return allocated to an individual is the amount that bears the same ratio to the deficiency as the net amount of items taken into account in computing the deficiency and allocable to the individual under sec_6015 bears to the net amount of all items taken into account in computing the deficiency sec_6015 items giving rise to a deficiency on a joint_return shall be allocated between spouses as if separate returns had been filed sec_6015 the requesting spouse is liable only for his or her proportionate share of the deficiency that results from the allocation sec_6015 in addition to attributing the fictitious deductions to ms griffin for the tax_year under sec_6015 the misreported deductions are solely allocated to ms griffin under sec_6015 and d as noted above the touchstone for allocation rests on allocating items in the same manner as they would have been allocated if the spouses had filed separate returns for the taxable year see sec_6015 petitioner truthfully testified that he would not have claimed the fictitious deductions on his return his candor indicated that the fictitious deductions for tax the tax_year should be allocated to ms griffin further petitioner was not involved in the preparation of the return for the tax_year and was not in a position to add or question any potential deductions between the parties we can deduce that ms griffin would have claimed the fictitious deductions on her separate_return because petitioner did not participate in the preparation of the joint_return and he truthfully testified he would not have claimed the deductions on his own return accordingly no portion of the deficiency related to the fictitious deductions is allocated to petitioner however the state_income_tax refund is not solely attributable to ms griffin and consequently part of the deficiency resulting from the error will be allocated to petitioner erroneous items of income are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs in the absence of clear_and_convincing evidence of a different allocation an erroneous item owned jointly by the spouses is allocated to each spouse id petitioner in petitioner’s words tax returns for the federal government aren’t something you screw with you do it the right way you take deductions you’re legally allowed and you don’t take the ones you’re not allowed that’s just me and ms griffin owned the state_income_tax refund jointly and did not provide evidence to support an allocation other than to each spouse accordingly or dollar_figure of the dollar_figure state_income_tax refund is allocable to petitioner pursuant to sec_6015 the amount of the deficiency allocable to each spouse is directly proportional to the net amount of erroneous items allocable to the spouse compared to the net amount of all erroneous items the net amount of all erroneous items is dollar_figure for the tax_year the total deficiency for the tax_year for petitioner and ms griffin is dollar_figure following sec_1_6015-3 income_tax regs petitioner is allocated dollar_figure of the deficiency for the tax_year petitioner was eligible for relief and validly elected to limit his liability to the portion of the deficiency allocable to him under sec_6015 following the allocation guidelines under sec_6015 and sec_1 d i a income_tax regs petitioner may limit his liability to the portion of the deficiency that resulted from his share of the unreported state_income_tax refund petitioner is therefore relieved from joint_and_several_liability for the the dollar_figure includes deductions for unreimbursed employee_expenses of dollar_figure charitable cash contributions of dollar_figure tax preparation expenses of dollar_figure and state_income_tax refund of dollar_figure tax_year but for the dollar_figure liability resulting from his share of the unreported state_income_tax refund iii relief under sec_6015 if relief is not available under b or c sec_6015 provides that the commissioner may grant equitable relief from joint_and_several_liability if he finds that taking into account all of the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency petitioner is entitled to relief for the tax_year under both sec_6015 and c and therefore the court will not analyze the tax_year for equitable relief under subsection f in cases brought under sec_6015 the court applies a de novo standard of review as well as a de novo scope of review see 132_tc_203 petitioner bears the burden of proving that he is entitled to equitable relief under sec_6015 see rule a the court has jurisdiction to determine whether a taxpayer is entitled to equitable relief under sec_6015 sec_6015 pursuant to sec_6015 the commissioner has issued revenue procedures the commissioner uses in determining whether a taxpayer is entitled to relief from joint_and_several_liability see revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_477 revproc_2003_61 supra lists factors the commissioner uses in deciding whether to grant sec_6015 relief the court may consider these guidelines but is not bound by them revproc_2003_61 supra provides a three-step analysis to follow in evaluating a request for relief the first step includes seven threshold conditions that must be met to request equitable relief under sec_6015 respondent concedes that petitioner meets the threshold requirements of notice_2012_8 2012_4_irb_309 which for purposes of this case are substantially the same as the conditions in revproc_2003_61 supra accordingly petitioner meets the seven threshold conditions for equitable relief under rev_proc supra the second step of rev_proc sec_4 c b pincite provides three conditions that if met will ordinarily qualify a requesting spouse for relief under sec_6015 with respect to an underpayment of a properly reported liability this step is inapplicable to petitioner because he did not properly report the liability petitioner claimed erroneous deductions and failed to on date the commissioner published notice_2012_8 2012_4_irb_309 concerning a proposed revenue_procedure that if finalized would revise the factors to be examined in determining a requesting spouse’s claim for equitable relief report a state_income_tax refund these errors disqualify petitioner from sec_6015 relief under revproc_2003_61 sec_4 because he did not properly report his tax_liability when the requesting spouse satisfies the seven threshold conditions but does not qualify for relief under revproc_2003_61 sec_4 he or she may still be eligible for equitable relief under sec_6015 revproc_2003_61 sec_4 c b pincite a requesting spouse is eligible for relief if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable for the underpayment revproc_2003_61 sec_4 a contains a nonexclusive list of factors that the commissioner considers when determining whether to grant equitable relief the factors are marital status economic hardship in the case of a deficiency knowledge or reason to know of the item giving rise to the deficiency the nonrequesting spouse’s legal_obligation significant benefit compliance with tax laws spousal abuse and mental and physical health of the nonrequesting spouse this test cannot be applied mechanically no single factor is determinative and all factors are considered and weighed appropriately haigh v commissioner tcmemo_2009_140 the only factor that clearly favors granting petitioner relief for the tax_year is his marital status the other factors either weigh against relief or are neutral in addition the court finds that petitioner significantly benefited from filing a joint_return when determining whether a requesting spouse significantly benefited directly or indirectly from the underpayment the fact that the requesting spouse received a benefit of the return from the underpayment may be taken into account sec_1_6015-2 income_tax regs petitioner benefited from filing a joint_return with ms griffin for the tax_year because he was able to spend the refund from the joint_return petitioner testified that he and ms griffin jointly spent the federal_income_tax refund for the tax_year the refund was erroneous and therefore petitioner benefited from the joint_return by using the money from the return in a manner of his choosing accordingly petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for the tax_year iv accuracy-related_penalty sec_6662 and b and provides that a taxpayer is liable for a accuracy-related_penalty on any part of an underpayment attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax for purposes of sec_6662 negligence means any failure to make a reasonable attempt to comply with the code sec_6662 a taxpayer is negligent if he or she fails to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable person to be exceptionally beneficial under the circumstances see sec_1_6662-3 income_tax regs for purposes of sec_6662 disregard means any careless reckless or intentional disregard sec_6662 a disregard of rules is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position sec_1_6662-3 income_tax regs a disregard of rules is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id petitioner was at least careless for the tax_year petitioner did not make any effort to review the return when given the chance much less determine whether any of the positions taken were correct before filing the tax_return ms griffin told petitioner that they expected a federal_income_tax refund for that year but petitioner did not make any effort to validate the positions required to receive the refund accordingly petitioner is liable for the penalty for the tax_year under sec_6662 because he carelessly disregarded rules and regulations the accuracy-related_penalty can be avoided if a taxpayer shows that he or she acted reasonably and in good_faith sec_6664 the determination of whether a taxpayer acted in good_faith is factual and is made on a case-by-case basis sec_1_6664-4 income_tax regs relevant factors for the court to consider include the knowledge and experience of the taxpayer and reliance on the advice of a qualified professional id petitioner did not seek any professional tax_advice with regard to the tax_return he relied only on ms griffin’s conclusions that the positions taken to receive the refund were correct in conclusion petitioner is not relieved of joint_and_several_liability for the tax_year petitioner is however relieved of joint_and_several_liability for the understatement_of_tax attributable to all of the erroneous deductions under sec_6015 for the tax_year further petitioner validly elected to limit his liability to the portion of the deficiency attributable to him under sec_6015 and d he is liable for a dollar_figure deficiency which is his share of the deficiency resulting from the unreported state_income_tax refund the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
